Name: Commission Regulation (EEC) No 635/84 of 12 March 1984 amending Regulation (EEC) No 1245/83 in respect of the monetary compensatory amounts for certain cream cheeses and curd
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/6 Official Journal of the European Communities 13 . 3 . 84 COMMISSION REGULATION (EEC) No 635/84 of 12 March 1984 amending Regulation (EEC) No 1245/83 in respect of the monetary compensatory amounts for certain cream cheeses and curd HAS ADOPTED THIS REGULATION : Article 1 In Part 5 of Annex I to Regulation (EEC) No 1245/83 the reference '(*)', in both lines of the column of the table headed 'Notes', opposite the entry : '04.04 E I c) Of a fat content, by weight in the dry matter :  of less than 10 %  of 10 % or more' is hereby deleted . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 1245/83 (3), as last amended by Regulation (EEC) No 618/84 (4), provides in note (  *) to Part 5 of Annex I, that no monetary compensatory amounts are to be granted for cheeses with a free-at-frontier value of less than 140 ECU per 100 kilograms ; Whereas, it has proved that this restriction is not justified for cheeses with a weight of water in the non-fatty matter of over 72 % , namely those falling within subheading 04.04 E I c) of the Common Customs Tariff ; whereas, therefore, provision should be made to grant monetary compensatory amounts for the said products ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Article 2 This Regulation shall enter into force on 19 March 1984 . However, on application by persons concerned, this Regulation shall apply with effect from 2 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . O OJ No L 199 , 22 . 7. 198 .?, p. 11 . (') OJ No L 135 , 23 . 5 . 1983 , p. 3 . (&lt; OJ No L 69 , 12 . 3 . 1984 , p. 1 .